DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
From the Office Action filed on 07 December 2021, the 112(b) rejection is overcome by amendments made to claims in which include new claims 21-26, claims 5-7 and 9-20 are withdrawn from consideration while claims 1-4, 8, and 21-26 remain pending in the application.
New in this Office Action are 112(b) and 103 rejections necessitated by amendment.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
Claim 1-4, 8, and 21-24 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation “A lead acid battery with a BCI group size of LN1”. This limitation has indefinite meaning as it is not well known within the art what a group size of LN1 for a lead acid battery is as there are multiple industry standards. For compact prosecution purposes, this Office Action obtains the meaning of LN1 group size from Table 1 of the filed specification. Appropriate correction is required. Additionally, this rejection applies to claims 2-4, 8, and 21-24 due to dependency to claim 1.
The term “substantially” in claims 1 and 26 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. This rejection applies to claims 2-4, 8, 21-24, and 26 due to dependency to claim 1.
Claim 1 recites the limitation “wherein each one of the one or more cells”. There is insufficient antecedent basis for this limitation as one or more cells have not yet been recited in the claim. This rejection applies to claims 2-4, 8, and 21-24 due to dependency to claim 1.
The term “approximately” in claims 21-26 and the term “about” in claims 25 and 26 is a relative term which renders the claim indefinite. The terms “approximately” and “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 103
Claims 1-4, 8, 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Rao et al (GB 2,098,383 A) in view of Lam et al (US 2010/0175934 A1). Hereinafter referred to as Rao and Lam, respectively.
Regarding claims 1 and 21, Rao discloses a lead acid battery with a BCI group size of LN1 (“lead-acid battery” p. 2 line 12) comprising:
a container sized to meet the BCI group size of LN1 (Table 3 where at least the SAE group size 21 is known to have a volume of about 8 liters, which is larger than and meets the group size of LN1 disclosed to have a volume of about 7 liters);
six electrically connected cells in the container (“having a plurality of cells” p. 2 line 13) formed by a plurality of positive plates and a plurality of negative plates (“Each cell has a plurality of independent, alternately disposed, positive electrode plates 24 and negative electrode plates 26” p. 4 lines 1-2), wherein an absorbent glass mat (“silica-polyethylene separator materials” p. 5 line 6) is interleaved between positive plates and negative plates from the plurality of positive plates and the plurality of negative plates (“As is conventional, separator means are used to separate the positive and negative electrode plates” p. 4 lines 59-60);
electrolyte within the container (“sulfuric acid electrolyte in contact with the positive and negative electrodes and separators in each cell” p. 2 lines 20-21);
a gravimetric energy density rating ranging from 81 to 96 Amps per liter (the battery constructed in Example 2 on p. 9 in which Table 2 discloses deliver 1.58 CCA per cubic inches and is equivalent to 96.42 Amps per liter) with a lead to weight performance ratio equal to or below 2.75 grams per Cold Cranking Amp (Table 3 on p. 10 where all SAE group batteries utilized “72 electrode plates” as in Example 2 p. 9 line 28, each electrode plate weighs 10 grams as disclosed in p. 8 lines 42 and 46, and therefore the total electrode plate weight of the battery results in 720 grams. Table 3 on p. 10 also discloses that battery SAE groups 21, 62, and 71 of performance rating 670 CCA. Therefore, the equivalent lead to weight performance ratio for SAE groups 21, 62, and 71 is 1.07 grams per Amp, which is below the claimed 2.75 grams per Amp);
a battery weight less than 17 kilograms (Table 3 on p. 10 where SAE groups 21, 42, 55, 58, 61, 62, and 71 disclose a performance rating range of 600 to 730 CCA, which encompasses the claimed 660 CCA, and a weight range of 16 to 19 kg. These disclosed ranges are used to show that a battery with a performance rating of 660 CCA would have a weight less than 17 kilograms as shown in the scatter plot attached below);
a cold cranking amp performance rating of substantially 660 Amps (addressed in citation for prior limitation above); and
[Chart]
wherein each positive plate has a grid thickness of approximately 0.90 mm (“0.035 to about 0.045 inch” p. 4 L 28), and wherein each negative plate has a thickness of approximately 0.70 mm (“On the other hand, grids thinner than about 0.030 inch can conceptually be used” p. 4 L 32).
Rao does not disclose wherein each one of the six electrically connected cells consists of six positive plates and seven negative plates, wherein each positive plate has a plate thickness of approximately 1.55 mm, and wherein each negative plate has a plate thickness of approximately 1.30 mm.
However, Lam discloses a lead acid battery (“monoblock battery” [0134]) comprising six electrically connected cells (“6 cells” [0134]) formed by a plurality of positive plates (“Positive electrode: … 6 plates/cell” [0139]) and a plurality of negative plates (“Negative electrode: … 7 plates/cell” [0135]). Lam teaches wherein each one of the six electrically connected cells consists of six positive plates (“6 plates/cell” [0139]) and seven negative plates (“7 plates/cell” [0135]), and that the six cells are in a flooded arrangement ([0134]), which is used as automotive starting-lighting ignition batteries, as well as for idling stop, regenerative braking and start assist that contribute to good fuel economy in automotive vehicles, and has two advantages of low cost and large heat capacity ([0067]).
Therefore, it would have been obvious for a person of ordinary skill in the art to modify the lead acid battery of Rao in view of Lam wherein each one of the six electrically connected cells consists of six positive plates and seven negative plates, in order to achieve a lead acid battery used for automotive starting-lighting ignition batteries, as well as for idling stop, regenerative braking and start assist that contribute to good fuel economy in automotive vehicles, and has advantages such as low cost and large heat capacity.
Furthermore, Lam teaches wherein each positive plate has a plate thickness of approximately 1.55 mm (“0.8-1.7 millimetres thick” [0072]), and wherein each negative plate has a plate thickness of approximately 1.30 mm (“0.8-1.7 millimetres thick” [0072]). Lam teaches that these thicknesses are within range to provide the advantages of automotive hybrid performance ([0052]).
Therefore, it would have been obvious for a person of ordinary skill in the art to modify each of the positive plates and each of the negative plates of the lead acid battery of Rao in further view of Lam wherein each positive plate has a plate thickness of approximately 1.55 mm, and wherein each negative plate has a plate thickness of approximately 1.30 mm, in order to achieve a lead acid battery that provides advantages to automotive hybrid performance.
Regarding claim 2, modified Rao discloses all of the limitations for the lead acid battery as set forth in claim 1 above, and wherein the cells include greater number of positive plates, negative plates, and absorbent glass mats than a battery of a standard battery group size based upon a volume of the container (Rao “Batteries similar to that in Example 1 were constructed, except that a total of 72 electrode plates per cell were used” p. 9 lines 28-29).
Regarding claim 4, modified Rao discloses all of the limitations for the lead acid battery as set forth in claim 1 above, and wherein at least the positive plates or the negative plates have an imprinted pattern on a surface (Rao Fig. 6 where the electrode plates are of a grid design that “includes an outer frame bar 70, cross wires 72 and 74” p. 8 lines 16-17).
Regarding claim 8, modified Rao discloses all of the limitations for the lead acid battery as set forth in claim 1 above, and wherein at least the positive plates or the negative plates have an imprinted pattern on a surface (Rao Fig. 6 where the electrode plates are of a grid design that “includes an outer frame bar 70, cross wires 72 and 74” p. 8 lines 16-17).
Regarding claim 22, modified Rao discloses all of the limitations for the lead acid battery as set forth in claim 1 above, and further comprising a grid weight percentage of approximately 20.7% (Rao “Each grid had a height of 4.5 inches, a width of 1. 17 inches and a weight of about 10 grams” p. 8 L 41-42, and in the case of 13 plates total in a cell, each cell has a grid weight of 130 g. Moreover, “A standard positive active material paste formulation was used, applied at a rate to 40 yield about 2.5 grams of dry active material percursor per square inch.” p. 8 L 40-41, which yields 13.2 g of paste on each grid to make a plate and the total of 13 plates yields 171.6 g. Therefore, the total amount of lead coming from the grid and the paste is 301.6 g, and the grid makes up a ratio of 0.43 in which (0.43)*(0.616)*100% = 26.5% where “0.616” is the ratio of the total amount of lead in the battery obtained from the corresponding limitation below), a paste weight percentage of approximately 42.8% (Rao p. 8 L 40-42 where the 13.2 g of paste per grid yields 171.6 g for each cell, the total amount of lead coming from the grid and the paste is 301.6 g, and the paste makes up a ratio of 0.57 in which (0.57)*(0.616)*100% = 35.1% where “0.616” is the ratio of the total amount of lead in the battery obtained from the corresponding limitation below), and a lead weight percentage of battery of approximately 63.6% (Rao “batteries of the present invention provide at least about 30 to 31 cold cranking amps/pound of lead weight” p. 3 L 37-38 where a cold cranking amp performance rating of substantially 660 Amps implies an amount of lead of 22 pounds, and the scatter plot of this Office Action above indicates a total battery weight of about 16. 2 kilograms, or 35.7 pounds. (22/35.7)*100% = 61.6%).
Regarding claim 23, modified Rao discloses all of the limitations for the lead acid battery as set forth in claim 1 above, and wherein the lead to weight performance ratio is approximately 2.42 grams per Cold Cranking Amp (Rao “Example 2” p. 9 where “total of 72 electrode plates per cell were used” in which Table 3 corresponds to. A total lead weight coming from the grids and the paste is (72*10) + (72*13.2) = 1667.5 g, which a cold cranking amp performance rating of substantially 660 Amps obtains 1667.5/660 = 2.52 grams per Cold Cranking Amp.).
Regarding claim 24, modified Rao discloses all of the limitations for the lead acid battery as set forth in claim 1 above, and wherein the gravimetric energy density is approximately 95.7 Amps per liter (Rao “Example 2” p. 9 in which Table 2 discloses deliver 1.58 CCA per cubic inches and is equivalent to 96.42 Amps per liter).
Regarding claim 25, Rao discloses a lead acid battery with a BCI group size of LN1 (“lead-acid battery” p. 2 line 12), the lead acid battery comprising:
a container sized to meet the BCI group size of LN1 (Table 3 where at least the SAE group size 21 is known to have a volume of about 8 liters, which is larger than and meets the group size of LN1 disclosed to have a volume of about 7 liters);
six electrically connected cells in the container (“having a plurality of cells” p. 2 line 13) formed by a plurality of positive plates and a plurality of negative plates (“Each cell has a plurality of independent, alternately disposed, positive electrode plates 24 and negative electrode plates 26” p. 4 lines 1-2), wherein an absorbent glass mat (“silica-polyethylene separator materials” p. 5 line 6) is interleaved between positive plates and negative plates from the plurality of positive plates and the plurality of negative plates (“As is conventional, separator means are used to separate the positive and negative electrode plates” p. 4 lines 59-60), wherein each positive plate has a grid thickness of approximately 0.90 mm (“0.035 to about 0.045 inch” p. 4 L 28), and wherein each negative plate has a thickness of approximately 0.70 mm (“On the other hand, grids thinner than about 0.030 inch can conceptually be used” p. 4 L 32);
electrolyte within the container (“electrolyte in the container” p. 6 L 54);
a gravimetric energy density of about 95.7 Amps per liter (“Example 2” p. 9 in which Table 2 discloses deliver 1.58 CCA per cubic inches and is equivalent to 96.42 Amps per liter) with a lead to weight performance ratio of approximately 2.42 grams per Cold Cranking Amp (Rao “Example 2” p. 9 where “total of 72 electrode plates per cell were used” in which Table 3 corresponds to. A total lead weight coming from the grids and the paste is (72*10) + (72*13.2) = 1667.5 g, which a cold cranking amp performance rating of substantially 660 Amps obtains 1667.5/660 = 2.52 grams per Cold Cranking Amp.);
a battery weight less than 17 kilograms (Table 3 on p. 10 where SAE groups 21, 42, 55, 58, 61, 62, and 71 disclose a performance rating range of 600 to 730 CCA, which encompasses the claimed 660 CCA, and a weight range of 16 to 19 kg. These disclosed ranges are used to show that a battery with a performance rating of 660 CCA would have a weight less than 17 kilograms as shown in the scatter plot attached above); and
a cold cranking amp performance rating of substantially 660 Amps (addressed in citation for prior limitation above).
Rao does not disclose wherein each one of the six electrically connected cells consists of six positive plates and seven negative plates, wherein each positive plate has a plate thickness of approximately 1.55 mm, and wherein each negative plate has a plate thickness of approximately 1.30 mm.
However, Lam discloses a lead acid battery (“monoblock battery” [0134]) comprising six electrically connected cells (“6 cells” [0134]) formed by a plurality of positive plates (“Positive electrode: … 6 plates/cell” [0139]) and a plurality of negative plates (“Negative electrode: … 7 plates/cell” [0135]). Lam teaches wherein each one of the six electrically connected cells consists of six positive plates (“6 plates/cell” [0139]) and seven negative plates (“7 plates/cell” [0135]), and that the six cells are in a flooded arrangement ([0134]), which is used as automotive starting-lighting ignition batteries, as well as for idling stop, regenerative braking and start assist that contribute to good fuel economy in automotive vehicles, and has two advantages of low cost and large heat capacity ([0067]).
Therefore, it would have been obvious for a person of ordinary skill in the art to modify the lead acid battery of Rao in view of Lam wherein each one of the six electrically connected cells consists of six positive plates and seven negative plates, in order to achieve a lead acid battery used for automotive starting-lighting ignition batteries, as well as for idling stop, regenerative braking and start assist that contribute to good fuel economy in automotive vehicles, and has advantages such as low cost and large heat capacity.
Furthermore, Lam teaches wherein each positive plate has a plate thickness of approximately 1.55 mm (“0.8-1.7 millimetres thick” [0072]), and wherein each negative plate has a plate thickness of approximately 1.30 mm (“0.8-1.7 millimetres thick” [0072]). Lam teaches that these thicknesses are within range to provide the advantages of automotive hybrid performance ([0052]).
Therefore, it would have been obvious for a person of ordinary skill in the art to modify each of the positive plates and each of the negative plates of the lead acid battery of Rao in further view of Lam wherein each positive plate has a plate thickness of approximately 1.55 mm, and wherein each negative plate has a plate thickness of approximately 1.30 mm, in order to achieve a lead acid battery that provides advantages to automotive hybrid performance.
Regarding claim 26, modified Rao discloses all of the limitations for the lead acid battery as set forth in claim 25 above, and further comprising a grid weight percentage of approximately 20.7% (Rao “Each grid had a height of 4.5 inches, a width of 1. 17 inches and a weight of about 10 grams” p. 8 L 41-42, and in the case of 13 plates total in a cell, each cell has a grid weight of 130 g. Moreover, “A standard positive active material paste formulation was used, applied at a rate to 40 yield about 2.5 grams of dry active material percursor per square inch.” p. 8 L 40-41, which yields 13.2 g of paste on each grid to make a plate and the total of 13 plates yields 171.6 g. Therefore, the total amount of lead coming from the grid and the paste is 301.6 g, and the grid makes up a ratio of 0.43 in which (0.43)*(0.616)*100% = 26.5% where “0.616” is the ratio of the total amount of lead in the battery obtained from the corresponding limitation below), a paste weight percentage of approximately 42.8% (Rao p. 8 L 40-42 where the 13.2 g of paste per grid yields 171.6 g for each cell, the total amount of lead coming from the grid and the paste is 301.6 g, and the paste makes up a ratio of 0.57 in which (0.57)*(0.616)*100% = 35.1% where “0.616” is the ratio of the total amount of lead in the battery obtained from the corresponding limitation below), and a lead weight percentage of battery of approximately 63.6% (Rao “batteries of the present invention provide at least about 30 to 31 cold cranking amps/pound of lead weight” p. 3 L 37-38 where a cold cranking amp performance rating of substantially 660 Amps implies an amount of lead of 22 pounds, and the scatter plot of this Office Action above indicates a total battery weight of about 16. 2 kilograms, or 35.7 pounds. (22/35.7)*100% = 61.6%).

Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Rao (GB 2,098,383 A)in view of Lam (US 2010/0175934 A1) as applied to claims 1 above, and further in view of Kim et al (US 2013/0164575 A1). Hereinafter referred to as Kim.
Regarding claim 3, modified Rao discloses all of the limitations for the lead acid battery as set forth in claims 1 above, but does not disclose wherein the plurality of positive plates and negative plates comprise grids having a radial grid pattern with an active material thereon.
However, Kim discloses a lead acid battery (“lead battery” [0079], 1000 Fig. 3) comprising a container (comprising of “a lower case 1302, and upper case 1304” [0079], Fig. 3), one or more electrically connected cells in the container formed by a plurality of positive plates (“a plurality of cathode plates 1104” [0079], Fig. 3) and a plurality of negative plates (“a plurality of anode plates 1102” [0079], Fig. 3), wherein an absorbent glass mat (“AGM as a glass fiber mat” [0104]) is interleaved between positive and negative plates from the plurality of positive plates and the plurality of negative plates (“The separators 1200 are disposed between the anode plates 1102 and the cathode plates 1104” [0104]), electrolyte within the container (“liquid electrolyte” [0105]); and a gravimetric energy density ranging from 81 to 96 Amps per liter (Table 1 where the “Inventive” battery results in a volume of 9.24 L from the “Size (L*W*H) mm” given and a “CCA” of 760 A. This corresponds to a gravimetric energy density of 82 Amps per liter). Kim teaches wherein the plurality of positive plates and negative plates comprise grids having a radial grid pattern (Fig. 2 where some cross wires that originate on the top end of the electrode plate grid incline at an angle such that the other end of the cross wires extend toward the left and right sides of the electrode plate grid, referred to as “mesh” or “mesh-shaped” [0033], [0084] and [0157]) with an active material thereon (“The plates may be coated with an active material” [0086] and [0158]), and that grids having a radial grid pattern are comparatively thin that is decreases the weight of the lead acid battery ([0154]) and that an active material applied onto the radial grid pattern facilitates a chemical reaction for storing electricity ([0086]) and supports the positive and negative plates at a predetermined pressure by means of the absorbent glass mat impregnated with the electrolyte ([0173]). Additionally, Kim teaches that the lead acid battery when mounted to vehicles may efficiently endure conditions of extreme impact, vibration, and tilt ([0173]) and that the weight of the vehicle would be reduced as well, improving fuel efficiency ([0173]).
Therefore, it would have been obvious for a person of ordinary skill in the art to modify the lead acid battery of modified Rao in view of Kim wherein the plurality of positive plates and negative plates comprise grids having a radial grid pattern with an active material thereon, in order to achieve a lead acid battery with thinner and decreased weight of the positive and negative plates where the active material supports the radial grid pattern structure by means of a predetermined pressure within the battery, which will also decrease the weight of the vehicle to improve its fuel efficiency, and can be applied to vehicles that undergo extreme impact, vibration, and/or tilt.

Response to Arguments
Applicant’s argument with respect to claim 1 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLENE BERMUDEZ whose telephone number is (571)272-0610. The examiner can normally be reached M-F generally 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLENE BERMUDEZ/Examiner, Art Unit 1721                                                                                                                                                                                                        
/DUSTIN Q DAM/Primary Examiner, Art Unit 1721